

 
 

--------------------------------------------------------------------------------

 

THE TAUBMAN COMPANY LLC
2008 OMNIBUS LONG-TERM INCENTIVE PLAN
OPTION AWARD AGREEMENT




THIS AWARD AGREEMENT, dated as of [                ], 20[           ] (which
date is the “Grant Date”), is entered into by and between THE TAUBMAN REALTY
GROUP LIMITED PARTNERSHIP, a Delaware limited liability partnership (“TRG”), and
[        ] (the “Optionee”).


1.       Incorporation of Plan.   This Option is granted as of the date written
above pursuant to and subject to all of the terms and conditions of The Taubman
Company LLC 2008 Omnibus Long-Term Incentive Plan, as effective May 29, 2008
(the “Plan”), the provisions of which are by reference made a part hereof to the
same extent as if set forth in their entirety herein, and to such other terms
and conditions as are hereinafter stated, all determinations necessary or
appropriate to the grant hereof having been made.  A copy of the Plan is on file
in the office of The Taubman Company, LLC (the “Company”).  The Optionee hereby
acknowledges that he or she has received a copy of the Plan.


2.      Grant of Option.  Pursuant to the Plan, TRG hereby grants to the
Optionee as of the Grant Date specified above an Option to purchase any one or
more of an aggregate of [            ] TRG Units, subject to adjustment in
accordance with Section 17.1 of the Plan.  The Option will vest in accordance
with the schedule attached hereto as Exhibit A.  The Option granted under this
Award Agreement is a Non-Qualified Option under the Plan.


3.      Option Price.  The price to be paid for each TRG Unit made the subject
of the Option upon the Optionee’s exercise of the Option or any part thereof
shall be the Option Price of $[] per TRG Unit, which price is the Fair Market
Value of a TRG Unit on the Grant Date.


4.      Exercise of Option.  The Option, to the extent exercisable, may be
exercised as provided in the Plan and by delivering to TRG in care of the
Company at the Company’s principal business office  (a) a written notice of
exercise, and such other forms as may be required, in substantially the form
prescribed from time to time by the Committee or its delegate and (b) except as
provided for under (i) Section 12.3 of the Plan (cashless exercise) in the
manner determined by the Company or (ii) Section 12.4 of the Plan (other forms
of payment) subject to approval by the Committee, full payment in cash of the
Option Price times the total number of TRG Units purchased under the Option,
plus, as provided in paragraph 5 below, payment of any federal, state, or local
income and withholding taxes, all on the date of exercise.  Such notice shall
specify the number of TRG Units with respect to which the Option is being
exercised and shall be signed by the Person exercising the Option.  Any exercise
of the Option shall be subject to the minimum number of TRG Units as provided
under Section 8.7 of the Plan and the Continuing Offer provisions of paragraph
15 below.  If the Option is exercised by a Person other than the Optionee, such
notice shall be accompanied by proof, satisfactory to TRG or the Company of such
Person’s right to exercise the Option.


5.      Tax Withholding Obligation.  As permitted under Section 18.3 of the
Plan, TRG shall have the right to require the Optionee, or other Person
exercising the Option, to pay on the date of exercise any federal, state, or
local income and withholding taxes that accrue in connection with the exercise
of the Option. TRG shall have the right to determine (a) the amount of such
income and withholding taxes, and (b) the manner by which such income and
withholding taxes must be paid.


6.      Nontransferability of Option.


(a)  The Optionee’s rights and interests under the Plan and this Award Agreement
shall not be assignable or transferable other than by will or the laws of
descent and distribution, and, during the Optionee’s lifetime, only the Optionee
personally, or, in the event of the Optionee’s legal incapacity or incompetence,
the Optionee’s guardian or other legal representative, may exercise the
Optionee’s rights under the Plan and this Award Agreement.  An Optionee’s
Beneficiary may exercise the Optionee’s rights to the extent they are
exercisable under the Plan following the death of the Optionee.


(b)  Notwithstanding paragraph 6(a) above, the Optionee may transfer, not for
value, all or part of the Option to any Family Members.  A “not for value”
transfer is a transfer that is (i) a gift to a trust for the benefit of the
Optionee and/or one or more Family Members, or (ii) a transfer under a domestic
relations order in settlement of marital property rights.  Following a transfer
under this paragraph 6(b), the Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to
transfer.  Subsequent transfer of the transferred Option is prohibited except in
accordance with this paragraph 6(a) or by will or the laws of descent and
distribution.  The events of termination of Service of Section 8.4 of the Plan
shall continue to be applied with respect to the Optionee, following which the
Option shall be exercisable by the transferee only to the extent and for the
periods specified in Section 8.4 of the Plan.


7.      Rights as an Employee.  The grant of the Option pursuant to the Plan and
this Award Agreement shall not in any way be deemed to constitute a contract of
employment between the Company, TRG, the Manager, or a Manager Entity and the
Optionee or any other Person; nor shall the Plan or this Award Agreement be
construed to give the Optionee or any other Person the right to remain in the
employment of the Company, TRG, the Manager or a Manager Entity or to affect the
right of the Company, TRG, the Manager or a Manager Entity to terminate the
Optionee’s or such other Person’s employment at any time with or without
cause.  It being acknowledged, unless expressly provided otherwise in writing,
that the Optionee’s or such other Person’s employment is “at will.”


8.      Notices.  Any notice contemplated by this Agreement shall be addressed
to TRG in care of the Company, at 200 East Long Lake Road, Suite 300, Bloomfield
Hills, Michigan 48304-2324; and any notice to the Optionee shall be addressed to
him or her at the address on file with the Company on the date hereof or at such
other address as he or she may hereafter designate in writing.


9.      Interpretation.  The Interpretation, construction, performance, and
enforcement of this Award Agreement and of the Plan shall lie within the sole
discretion of the Committee, and the Committee’s determination shall be
conclusive and binding on all interested Persons.  In the event of any
inconsistency between any provision of the Plan and any provision of this Award
Agreement, the provision of the Plan shall govern.


10.   Amendment.  The Committee may from time to time amend this Award Agreement
to the extent the Committee deems necessary for the purpose of attaining or
preserving consistency with the terms and provisions of the Plan and the
Continuing Offer, or as permitted by the Plan, and in such manner as the
Committee deems equitable or as may be required pursuant to the applicable law.


11.  Termination of Management Contract.  Upon the termination of the Master
Services Agreement (as defined in the Partnership Agreement) between TRG and the
Manager, for any reason, the Option granted under this Award Agreement shall
fully vest and shall continue to be exercisable through the normal date of
expiration of the exercise rights provided for under this Award Agreement.


12.  Dissolution of TRG.  The dissolution of TRG (provided that TRG is not
reconstituted as provided in the Partnership Agreement) shall automatically and
without further action cause the Option granted under this Award Agreement to
fully vest and the Option shall continue to be exercisable through the normal
date of expiration of the exercise rights provided for under this Award
Agreement.


13.  Termination of the Plan.  If the Plan is terminated as provided for under
Section 5.3 of the Plan, the Option granted under this Award Agreement shall
continue to vest according to the regular vesting schedule provided for under
this Agreement and shall to be exercisable through the normal date of expiration
of the exercise rights provided for under this Award Agreement and the terms and
conditions of the Plan shall otherwise continue to apply with respect to the
Option.


14.  Forfeiture in the Event of a Termination of Service Due to Lay-off in
Connection With a Reduction-in-Force.  The provisions of Section 8.4 of the Plan
providing for the full vesting of the Option in the event the Optionee’s Service
terminates due to lay-off in connection with a reduction in force do not apply
to the Option granted under this Award Agreement.  Instead, in the event the
Optionee’s Service terminates due to a lay-off in connection with a reduction in
force, the unvested portion of the Option will automatically and immediately
terminate and be forfeited by the Optionee, and the vested portion of the Option
will continue in effect according to terms of this Award Agreement.


15.  Award Subject to Continuing Offer.  An Optionee or other Person who is not
permitted to be a partner of TRG under the terms of the Partnership Agreement is
required to comply with the terms and conditions of the Continuing Offer upon
the exercise of an Option.  The Continuing Offer has been filed as an exhibit to
the periodic reports filed by Taubman Centers, Inc. with the Securities and
Exchange Commission; copies are also available from the Company.  The exchange
of Options for Shares upon the exercise of an Option pursuant to the Continuing
Offer and this paragraph 15 shall not operate and shall not be applied in any
manner that constitutes a feature for the deferral of compensation resulting
from the Option granted under this Award Agreement


16.  Additional Defined Terms.  As used in this Award Agreement, the following
definitions shall apply:


(a)  “Committee” means the Compensation Committee of the Board of Directors of
Taubman Centers, Inc. (“Board”), or if the Board so elects, a different
committee of, and designated from time to time by resolution of, the Board,
which shall be constituted as provided in Section 3.1 of the Plan.


(b)  “Continuing Offer” means the Second Amended and Restated Continuing Offer,
effective May 16, 2000, as the same has been or may be amended and/or
supplemented, which provides for, among other things, the exchange of an Option
for Shares at a specified ratio upon the exercise of an Option.


(c)  “Manager” means the Company, or such other Person who has by written
contract with TRG agreed to provide management, administration, leasing, and
development services for the properties of TRG.


(d)  “Manager Entity” means a Person in which the Company, or one or more of the
Persons possessing a beneficial interest in the Company, possesses a beneficial
interest and which Person has agreed to provide personnel, management,
administration, leasing and/or development or other services for the properties
of TRG, or to the Company for the benefit of TRG, or for TRG itself.


(e)  “Partnership Agreement” means The Second Amended and Restated Agreement of
Limited Partnership of The Taubman Realty Group Limited Partnership, as the same
has been amended or may be amended and/or supplemented.


(f)  “Person” or “Persons” means an individual, a partnership (general or
limited), corporation, joint venture, business trust, cooperative, association,
or other form of business organization, whether or not regarded as a legal
entity under applicable law, a trust (inter vivos or testamentary), an estate of
a deceased, insane or incompetent person, a quasi-governmental entity, a
government or any agency, authority, political subdivision, or other
instrumentality thereof, or any other entity.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Award
Agreement, and in the case of TRG by its duly authorized officer, as of the day
and year first above written.




OPTIONEE
SIGNATURE                                                                  THE
TAUBMAN REALTY GROUP LIMITEDPARTNERSHIP, a Delaware limited partnership


By: ____________________________________                                                   
__________________________________
 
Date: ______________________________                               
Its:  Authorized Signatory


Date:____________________________________                                                               


TAUBMAN CENTERS, INC., a Michigan
corporation, CONSENTS TO THE AWARD:
 
By:___________________________________                                                      
 
Its:___________________________________                                                     
 
Date: _________________________________                                                     
 
THE TAUBMAN COMPANY LLC, a Delaware
limited liability company, CONSENTS TO THE AWARD:
 
By:______________________________                                                     
 
Its:______________________________                                                     
 
Date:_____________________________                                                     
 





NOTE TO OPTIONEE:  PLEASE RETURN ONE SIGNED AWARD AGREEMENT TO
[                       ] BY [                    ] AND KEEP ONE FOR YOUR
RECORDS.

 
 

--------------------------------------------------------------------------------

 
